ORMOND, J.
The first assignment of error is founded on the supposition, that the notice was given by the corporation, instead of having been given by the President of the Bank, as required by the charter. [Aik. Dig. 65, § 51.] The judgment recites that the notice was under the seal of the President and Directors of said Bank,” and without intending to intimate that if the notice was required to be given by the corporation, this might not be sufficient, we think it very clear that the notice given in this case, is a compliance with the statute. It may be conceded that if the' charter required the notice to be given by A, that one given by B, would not be sufficient;' but in this case the notice is given by the President of the bank, and the fact that others joined with him in giving it, will not vitiate it.
All the other assignments of error axe answered by the repeated decisions of this court, and especially by the cases of Curry v. The Bank, 8 Porter, 360; Clements and others, v. The Bank, 1 Ala. Rep. 50, and McRae v. Colclough, 2 ib. 74.
In regard to the objection that no day was mentioned in the notice, when the motion would be made, the fact appears to be otherwise from the judgement entry, but if the fact was as supposed, it was held in the case of McRae, previously cited from. 2 Ala. Rep. 74, that it was not necessary that the day of the term should be designated on which the motion would be made. To pi’event judgments on motion, from being taken improperly, this court adopted a rule, that the clerks of the circuit and county courts should enter all motions for judgments on a separate docket to be kept for that purpose.
There is no error in the judgment, and it is therefore affirmed.'